190 P.3d 386 (2008)
221 Or. App. 204
STATE of Oregon, Plaintiff-Respondent,
v.
Terri Lee HAYNES, Defendant-Appellant.
060491CR; A135122.
Court of Appeals of Oregon.
Submitted June 6, 2008.
Decided July 16, 2008.
Peter Gartlan, Chief Defender, and Mary Shannon Storey, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of a controlled substance. ORS 475.894. She assigns error to the denial of her motion to suppress evidence obtained during a traffic stop. Defendant was a passenger in a lawfully stopped car. The driver of the car consented to a search of the vehicle. During the search, defendant asked the officer on the scene for permission to leave to go to a nearby restroom. The officer refused permission until after he completed a search of her person. Defendant consented to the search, which produced the evidence that led to her arrest. Defendant contends that the trial court should have granted her motion to suppress because, in refusing to permit her to use a restroom unless she consented to the search, the officer unlawfully stopped her without reasonable suspicion that she had committed a crime. Further, she contends, in obtaining her consent to search, the officer exploited the illegality. The state concedes that the trial court should have granted the motion to suppress. We agree with defendant and the state that the trial court erred. State v. Hall, 339 Or. 7, 36-37, 115 P.3d 908 (2005).
Reversed and remanded.